        Case 1:15-cv-01288-AWI-JLT Document 58 Filed 11/10/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RICARDO VELASQUEZ,                               )   Case No.: 1:15-cv-01288-AWI-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER REQUIRING PARTIES TO FILE JOINT
                                                      )   REPORT
13          v.                                        )
                                                      )   [120-DAY DEADLINE]
14   STU SHERMAN, Warden,                             )
                                                      )
15                  Respondent.                       )
                                                      )
16                                                    )
17          The Ninth Circuit Court of Appeals reversed and remanded this matter. (See Doc. 53.)
18   Pursuant to this Court’s order, the parties filed a joint report on November 9, 2020. (Doc. 57.) As
19   requested by the parties, the Court shall require the parties to file another joint report in 120 days from
20   the date of service of this order. The report shall indicate the status of further factual development and
21   whether Petitioner has been able to obtain all necessary information, or whether Petitioner will seek
22   leave to conduct formal discovery, and/or require an evidentiary hearing.
23
24   IT IS SO ORDERED.
25
        Dated:     November 10, 2020                            /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28
